               Case 1:21-cv-04613-ALC Document 6 Filed 06/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                    06/09/2021
SOUTHERN DISTRICT OF NEW YORK

    YAN XUE,

                                       Plaintiff,
                                                                            21-cv-04613 (ALC)
                            -against-
                                                                            ORDER
    MERRICK GARLAND, Attorney General of
    the United States, ET AL.,

                                        Defendants.

ANDREW L. CARTER, JR., United States District Judge:

           On May 31, 2021, Ms. Xue filed a Petition in the Nature of Mandamus. ECF No. 3.1 The

caption of the case currently includes personally identifiable information (Plaintiff’s A number).

Therefore, the Court sua sponte orders that the caption be amended as shown above to remove

Plaintiff’s A number. The Clerk of Court is directed to amend the party names on ECF

accordingly.

SO ORDERED.

Dated: June 9, 2021                                              ___________________________________
       New York, New York                                              ANDREW L. CARTER, JR.
                                                                       United States District Judge




1
    The Petition was initially mistakenly filed as a Complaint. See ECF No. 1.
